                                          Case 4:19-cv-06110-HSG Document 18 Filed 08/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUKE J. CARRERO,                                  Case No. 19-cv-06110-HSG
                                   8                    Petitioner,                        GRANTING FOURTH EXTENSION OF
                                                                                           TIME TO FILE TRAVERSE
                                   9             v.
                                                                                           Re: Dkt. No. 17
                                  10     DAVID J. HOLBROOK,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at Chuckawalla State Prison, has filed this pro se action seeking a
                                  14   writ of habeas corpus pursuant to 28 U.S.C. § 2254. On November 26, 2019, the Court found that
                                  15   the petition stated cognizable claims for federal habeas relief and ordered respondent to show
                                  16   cause why relief should not be granted. Dkt. No. 6. On March 13, 2020, respondent filed an
                                  17   answer to the Order to Show Cause. The Court has granted petitioner three extensions of time, for
                                  18   a total of approximately four months, to file his traverse. Petitioner has now requested an
                                  19   additional extension of time because COVID restrictions limit his ability to access the law library.
                                  20   Dkt. No. 17. Good cause being shown, petitioner’s fourth request for an extension of time to file
                                  21   his traverse is GRANTED. Petitioner shall file his traverse by October 26, 2020.
                                  22          This order terminates Dkt. No. 17.
                                  23          IT IS SO ORDERED.
                                  24   Dated: 8/27/2020
                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27

                                  28
